Citation Nr: 9931984	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-41 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The Board remanded this case to 
the RO for further development in March 1996 and October 
1998, and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The recent medical evidence of record is in conflict as 
to whether the veteran currently suffers from sarcoidosis; 
nevertheless, there is no evidence of a progressive 
disseminated infection with demonstrable evidence of 
activity; initial infections with manifestations of toxemia 
or pulmonary cavitation, abscesses, or granuloma requiring 
rest or surgical therapy (pneumothorax, lobectomy, or 
thoracoplasty); systemic high dose (therapeutic) 
corticosteroids for control of sarcoidosis; or extra-
respiratory symptomatology suggesting an increase in 
severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.97, 
Diagnostic Code 6846 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6821 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the Board observes that, following in-service 
treatment for sarcoidosis, the RO granted service connection 
for this disability in April 1963.  A 30 percent evaluation 
was assigned, effective from February 1963.  This evaluation 
has since remained in effect, and a July 1967 rating decision 
indicates that the grant of service connection for 
sarcoidosis was expanded to include involvement of the lungs, 
hilar nodes, liver, and subcutaneous nodules, with myalgias 
and arthralgias.  As the 30 percent evaluation has been in 
effect since 1963, it is protected against reduction by the 
provisions of 38 U.S.C.A. § 110 (West 1991).  See also 38 
C.F.R. § 3.951 (1999).  

A December 1992 medical record from Gregory A. George, M.D., 
indicates that the veteran's sarcoidosis involved the skin, 
liver, joints, and pulmonary system. 

During his January 1993 VA general medical examination, the 
veteran complained of aching in all joints, hair loss, a skin 
rash, increased fatigue, shortness of breath in the morning, 
increased cold sensitivity, and a gain in weight.  The 
veteran's examination from this date encompassed digestive, 
respiratory, and systemic conditions portions.  The 
examination revealed diffuse body hair loss, a small nodule 
of the right medial thigh, and occasional erythematous 
blotches in various areas.  The veteran complained of vague 
epigastric tenderness to palpation, but an examination of the 
digestive system was otherwise negative.  Also, he complained 
of some pain on extremes of range of motion of the major 
joints and pain to palpation of the rib cage.  Additionally, 
he described a moderate loss of sensation in the feet.  
However, the examination was negative for findings relating 
to the ears, eyes, the cardiovascular system, and the 
respiratory system.  Upper gastrointestinal system (UGI) x-
rays, chest x-rays, and a sonogram of the abdomen were 
normal.  Pulmonary function tests revealed no evidence of 
significant airway obstruction, with the flow volume loop and 
lung volume noted to be normal; specific results included 
forced expiratory volume in one second (FEV-1) of 85 percent 
of predicted value, the ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 83 percent, and diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO(SB)) of 152 percent of predicted value.  The general 
medical examination report contains diagnoses of systemic 
sarcoidosis; hypertension; a history of peptic ulcer disease, 
rule out active disease; rule out lupus erythematosus; rule 
out hypothyroidism; a history of hypothyroidism; a history of 
a myocardial infarction; and probable benign prostatic 
hypertrophy.

The veteran received further VA treatment following the 
January 1993 VA examination.  A March 1994 treatment record 
reflects the veteran's complaints of "problems" with his 
shoulders and middle finger.  X-rays from March 1994 revealed 
mild degenerative changes at the first metatarsal phalangeal 
joint of the right foot and a radiographically normal right 
shoulder.  An April 1994 treatment record indicates that the 
veteran complained of nodular lesions and a burning sensation 
of the eyes.  UGI x-rays from June 1994 revealed minimal 
gastroesophageal reflux and duodenal diverticulum, with no 
evidence of a hiatal hernia or esophagitis.  A July 1994 
treatment record contains an assessment of a history of 
sarcoidosis.  While sarcoidosis was diagnosed in October 
1994, a January 1995 treatment record indicates that there 
was no evidence of sarcoid involvement of the eyes.  The 
veteran reported "all over pain" in March 1995, but an 
examination revealed him to be ambulatory and in no acute 
distress.  Hand x-rays from March 1995 revealed 
osteoarthritic changes of the distal interphalangeal joints 
of the right hand, a chip fracture at the base of the distal 
phalange of the right second finger, and minimal subluxation 
of the distal phalange of the fifth finger.  A September 1995 
treatment record indicates that the veteran had a history of 
tinea cruris that was inactive at the current time.  A 
February 1996 record reflects the veteran's complaints of 
pain and stiffness, with locking, snapping, and cracking in 
the middle fingers of both hands; however, an examination 
showed no abnormal findings.  X-rays of both hands from 
September 1996 revealed inflammatory arthritic changes and 
probable degenerative joint disease.

The veteran also received further treatment from Dr. George 
following the January 1993 VA examination.  A December 1993 
record indicates that the veteran needed to see a urologist 
for prostatitis and a rheumatologist for his shoulder and 
middle finger problems.  In a February 1994 record, Dr. 
George noted that the veteran's sarcoidosis involved the 
lungs, the hilar nodes, the liver, the subcutaneous nodules, 
myalgias, arthralgias, and the skin; other problems were 
noted to include an enlarged prostate with prostatitis, an 
old myocardial infarction, hypertension, a history of a 
duodenal ulcer, a bone spur of the left heel, a history of 
sinusitis, fatigue, and reflux esophagitis.  A March 1994 
record indicates that the veteran needed to see a 
dermatologist because of diffuse sarcoid lesions.  In an 
October 1994 letter, Dr. George noted that the veteran's 
sarcoidosis involved dry eyes, an enlarged prostate, and 
myocardial functioning.  In a February 1995 letter, Dr. 
George stated that the veteran's systemic sarcoidosis also 
encompassed persistent pain and stiffness in the spine, the 
right shoulder, the neck, the right middle finger, the right 
hip, and the left foot; treatment for this pain consisted of 
steroids, naproxen, physical therapy, and kinesitherapy.  

During his March 1994 VA hearing, the veteran reported such 
sarcoidosis-related problems as joint pain, benign prostatic 
hypertrophy, a duodenal ulcer, a lump on the right middle 
finger, and blotches on the skin.  He noted that he was still 
working but would have to make "considerations" on account 
of his health problems.

The veteran underwent a VA examination with a rheumatologist 
in June 1996.  During this examination, he complained of 
widespread joint pain, a dry mouth, dryness of the eyes, and 
a rash.  The examination revealed normal posture and gait, 
with no irritation of the eyes and normal moisture in the 
mouth.  Heart tones and rhythm were normal, and the lungs 
were clear to auscultation.  The liver and spleen were not 
palpable.  Two barely perceptible lichenified patches were 
noted on the left forearm, but there were no significant skin 
lesions.  There was contracture of the proximal 
interphalangeal joint of the left fifth finger, with no other 
joint deformities.  Laboratory tests revealed a negative 
rheumatoid factor, slightly elevated gamma globulin, and a 
negative antinuclear antibody.  The examiner noted that the 
diagnosis of sarcoid was adequately established in 1962.  
However, the examiner also indicated that sarcoid remains 
chronically active in no more than 15 to 20 percent of cases, 
and the veteran's current complaints did not resemble the 
symptomatology of either cutaneous or skeletal sarcoidosis.  
Rather, the examiner found that the veteran had fibromyalgia, 
chronic depression, and, possibly, slight lichen simplex.  

A March 1997 VA treatment record indicates that the veteran 
complained of radiating back pain, and some swelling of the 
fingers of both hands was noted.  The impression was sarcoid 
arthritis.

An unidentified treatment report from January 1998 indicates 
that range of motion testing of the lumbar spine revealed 
flexion to 70 degrees, extension to 20 degrees, bilateral 
rotation to 15 degrees, left lateral flexion to 10 degrees, 
and right lateral flexion to 15 degrees.  Range of motion 
testing of the cervical spine revealed flexion to 60 degrees, 
extension to 40 degrees, left rotation to 60 degrees, right 
rotation to 65 degrees, left lateral flexion to 20 degrees, 
and right lateral flexion to 30 degrees.

The claims file also includes treatment records from 
Mistretta Jones Chiropractic Associates in Hermitage, 
Pennsylvania, dated from January 1998 to May 1999.  These 
records indicate that the veteran was treated for complaints 
of back pain, with stiffness and muscle spasm.  Treatment 
procedures included lumbar traction and spinal fixation.  In 
these records, the treating chiropractor did not indicate a 
specific diagnosis underlying the veteran's reported 
symptomatology.

Following the Board's October 1998 remand, the veteran 
underwent several VA examinations so as to determine the 
nature and extent of his reported symptomatology.  During his 
November 1998 VA orthopedic examination, the veteran reported 
that most of his current discomfort involved the right 
shoulder, the cervical spine, and the low back.  Upon 
examination, no tenderness of the cervical spine with 
palpation was noted.  Range of motion testing of the spine 
revealed full flexion, extension to 35 degrees, and bilateral 
lateral rotation to 45 degrees without discomfort.  An 
evaluation of both upper extremities revealed full range of 
motion of all joints, with forward flexion to 180 degrees, 
abduction to 140 degrees, external rotation to 45 degrees, 
and internal rotation to T9.  Also, there was full flexion 
and extension of the elbows and wrists.  Flexion of the 
proximal interphalangeal joint of the right long finger was 
limited to approximately 95 degrees.  There was no evidence 
of erythema, warmth, or swelling of the upper extremity 
joints, and motor and sensory examinations of both upper 
extremities revealed no deficits.  Reflexes were normal and 
symmetric bilaterally.  An evaluation of the lower back 
revealed no evidence of a significant curvature, and there 
was no evidence of warmth or erythema involving the lumbar 
spine.  Full flexion and extension to 45 degrees was noted in 
range of motion testing of the lumbar spine.  Also, there was 
full range of motion of the hips bilaterally without 
discomfort; specific bilateral findings included flexion to 
120 degrees, internal rotation to 45 degrees, external 
rotation to 45 degrees, and abduction to 45 degrees.  Also, 
range of motion testing of the knees revealed flexion to 130 
degrees bilaterally, with no evidence of instability.  Motor 
and sensory examinations of the lower extremities revealed no 
evidence of weakness or sensory deficits.  There was a very 
small nodule on the medial aspect of "the distal 
interphalangeal joint of the second joint" that was 
minimally tender and not fluctuant.  Spinal x-rays were 
entirely negative for any significant abnormalities, save for 
a very slight lumbar scoliosis.  In rendering a diagnosis, 
the examiner noted that there did not appear to be any 
evidence of sarcoidosis.  Rather, fibromyalgia was noted to 
be the most likely clinical diagnosis, and the examiner noted 
no "musculoskeletal findings which are service[-
]connected."  

During his December 1998 VA skin diseases examination, the 
veteran indicated that he was not receiving any active 
treatment for a sarcoidosis-related skin disorder.  The 
examination revealed no plaques, ulcers, or other indurated 
areas.  The veteran had a few hypopigmented and flat scars on 
his forearms, particularly on the dorsal surfaces.  Also, 
there was a decrease in hair density in the pretibial areas 
bilaterally.  In rendering a diagnosis, the examiner noted 
that the veteran had no active cutaneus lesions of 
sarcoidosis and did not currently require treatment for 
cutaneous sarcoid.

The veteran also underwent a VA psychiatric examination in 
December 1998, during which he reported being laid off from 
his job as a metallurgical observer in November 1998.  Also, 
the veteran reported difficulties with "[h]igh stress 
situations" and discomfort around large groups of people.  
However, he questioned the prior diagnosis of depression and 
denied suicidal and homicidal ideations, hallucinations, and 
delusions.  His insight was noted to be good.  The examiner 
noted that veteran was capable of handling all activities of 
daily living and had no significant deficits in overall 
psychiatric or psychological activities.  No Axis I diagnosis 
was rendered, and a Global Assessment of Functioning (GAF) 
score of 80, noted to represent transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupation, or school functioning, was 
rendered.  In conclusion, the examiner noted that the veteran 
had some mild anxiety-related symptoms that would not be 
responsible for, or explain, his history of chronic 
sarcoidosis or any active or residual symptoms of this 
disorder.

During his December 1998 VA fibromyalgia examination, the 
veteran reported intermittent soreness and/or aching of 
multiple joints but noted no respiratory symptoms.  The 
examination revealed that the lungs were clear to 
auscultation and that the liver and spleen were not palpable.  
There were two linear five centimeter areas of cutaneous 
atrophy in a "V" configuration in the left inguinal area, 
and the feet and distal legs were hairless.  There were no 
other cutaneous findings.  The veteran's posture and gait 
were noted to be normal, with no scoliosis or kyphosis.  
Range of motion testing of the back revealed extension to 30 
degrees, bilateral lateral flexion to 15 degrees, and 
anteflexion to 100 degrees.  There was minimal crepitation of 
the knees, but there was no muscle wasting.  Strength was 
normal, and the entire musculoskeletal examination was noted 
to be within normal limits.  X-rays of the chest and hepatic 
function tests were normal.  In rendering a diagnosis, the 
examiner noted that there was adequate evidence that the 
veteran had sarcoidosis in 1962, but, as in the majority of 
such cases, this disease had resolved.  Upon the current 
examination, there was no evidence of sarcoidosis.  The 
examiner further noted that the veteran was "being done a 
disservice by humoring the idea that he continues to suffer 
from this disease."  While the veteran's complaints were 
noted to not be typical of fibromyalgia, the examiner noted 
that they fit this label better than any other currently in 
use.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, the RO has evaluated the veteran's service-
connected sarcoidosis under criteria contained in 38 C.F.R. 
§ 4.97, which pertains to respiratory disorders.  The Board 
notes that, by regulatory amendment effective October 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating respiratory disorders.  See 61 Fed Reg. 46720-
46731 (1996).  When a law or regulation changes while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski 1 Vet. App. 308, 312-313 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that, where compensation is awarded or increased 
"'pursuant to any Act or administrative issue, the effective 
date of such an award or increase ... shall not be earlier than 
the effective date of the Act or administrative issue.'"  
Id. at 57.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, 
the Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

Under 38 C.F.R. § 4.97, Diagnostic Code 6821 (1996), in 
effect through October 6, 1996 but applicable throughout the 
pendency of this appeal under Karnas, coccidioidomycosis with 
localized pulmonary cavitation or localized dense and 
confluent lesions, with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment warrants a 30 
percent evaluation.  A 100 percent evaluation is warranted in 
cases of a progressive disseminated infection with 
demonstrable evidence of activity; or initial infections with 
manifestations of toxemia or pulmonary cavitation, abscess, 
or granuloma requiring rest or surgical therapy 
(pneumothorax, lobectomy, or thoracoplasty).  The Board would 
point out that the RO applied this criteria by analogy under 
38 C.F.R. §§ 4.20 and 4.27 (1999).

Under 38 C.F.R. § 4.97, Diagnostic Code 6846 (1999), in 
effect only on and after October 7, 1996, sarcoidosis with 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids warrants a 30 percent evaluation.  
Sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent evaluation.  This section also allows for rating 
active disease or residuals as chronic bronchitis (Diagnostic 
Code 6600) and for extra-pulmonary involvement under the 
specific body system involved.  

In this case, the Board observes that the evidence is in 
conflict as to whether the veteran, in fact, currently 
suffers from sarcoidosis.  While treatment records from Dr. 
George, as well as several VA treatment records, indicate a 
current diagnosis of sarcoidosis, all of VA physical 
examination reports from 1996 and 1998 indicate that the 
veteran does not actually suffer from this disability 
currently and that a more appropriate diagnosis would be 
fibromyalgia.  Nonetheless, even assuming that the veteran 
does suffer from sarcoidosis, there is no evidence of a 
progressive disseminated infection with demonstrable evidence 
of activity, or initial infections with manifestations of 
toxemia or pulmonary cavitation, abscesses, or granuloma 
requiring rest or surgical therapy (pneumothorax, lobectomy, 
or thoracoplasty).  Also, the evidence dated on and after 
October 1996 does not suggest systemic high dose 
(therapeutic) corticosteroids for control of sarcoidosis, 
even though the veteran has received frequent chiropractic 
treatment for various musculoskeletal problems.  In other 
words, the Board finds that the prior criteria of Diagnostic 
Code 6821 and the revised criteria of Diagnostic Code 6846 
have not been met regardless of the diagnosis underlying the 
veteran's current symptomatology.

The Board observes that the revised criteria of Diagnostic 
Code 6846 allow for evaluation under Diagnostic Code 6600.  
However, there is no evidence of FEV-1 of 40 to 55 percent of 
predicted value, FEV-1/FVC of 40 to 55 percent, DLCO(SB) of 
40 to 55 percent of predicted value, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Significantly, the veteran complained of no 
respiratory symptoms whatsoever during his December 1998 VA 
examination.  

Also, the revised criteria of Diagnostic Code 6846, effective 
as of October 7, 1996,  allow for evaluation on the basis of 
extra-pulmonary symptomatology.  However, the veteran's 
recent VA examinations have revealed no more than moderate 
limitation of motion and pain of any joints, and there is no 
evidence of ankylosis of any joints; as such, there is no 
basis for an evaluation in excess of 30 percent for 
sarcoidosis on account of any disabilities of the 
extremities, as listed in 38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5284 (1999).  There is also no evidence of fractures or 
ankylosis of the spine, as would provide a basis for a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5289.  Moreover, there is no evidence of severe limitation of 
motion of the lumbar spine (the criteria for a 40 percent 
evaluation under Diagnostic Code 5292); severe intervertebral 
disc syndrome, with recurring attacks and intermittent relief 
(the criteria for a 40 percent evaluation under Diagnostic 
Code 5293); or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (the criteria 
for a 40 percent evaluation under Diagnostic Code 5295).

Moreover, the Board observes that other alleged disabilities 
include hypertension, a duodenal ulcer, a liver disorder, 
benign prostatic hypertrophy, a skin disorder, and 
hypothyroidism.  However, there is no evidence of 
hypertension with systolic pressure of predominantly 120 or 
more (the criteria for a 40 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999)); a moderately 
severe duodenal ulcer with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year (the criteria for a 40 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7305 (1999)); 
moderately severe cirrhosis of the liver, with definite 
enlargement and abdominal distention due to early ascites and 
with muscle wasting and loss of strength (the criteria for a 
50 percent evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7312 (1999)); voiding dysfunction requiring the wearing 
of absorbent materials which must be changed two to four 
times per day, or urinary frequency with a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night (the criteria for a 40 percent 
evaluation under 38 C.F.R. § 4.115a (1999)); eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant (the 
criteria for a 50 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999)); or hypothyroidism, with 
muscular weakness, mental disturbance, and weight gain (the 
criteria for a 60 percent evaluation under 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1999)).  The Board also observes that 
the veteran's VA examinations from 1998 indicate no 
psychological or neurological diagnoses.

Overall, the Board has considered all applicable criteria but 
finds no evidence suggesting that an evaluation in excess of 
30 percent is warranted for the veteran's service-connected 
sarcoidosis.  As such, the preponderance of the evidence is 
against his claim for that benefit.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 1991).  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected sarcoidosis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 30 percent for sarcoidosis is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

